FIRST AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Employment
Agreement”) is dated as of December 16, 2019 (the “Effective Date”) between
NexTier Oilfield Solutions Inc. (formerly Keane Group, Inc.), a Delaware
corporation (the “Company”), and Kenny Pucheu, an individual (the “Employee”).
Recitals
A.
The Executive is currently employed by the Company pursuant to an Employment
Agreement with the Company, dated as of July 25, 2019 (the “Prior Employment
Agreement”).

B.
The Parties desire to amend and restate the Prior Employment Agreement in its
entirety as set forth herein and supersede the Prior Employment Agreement
effective on the Effective Date.

C.
The Board of Directors of the Company (“Board”) has authorized the execution of
this Agreement with the Executive.

D.
The Company desires to continue to employ the Employee as its Senior Vice
President and Chief Financial Officer (“Position”) and/or in such other
capacities as the Board shall determine, and the Employee desires to continue to
be employed by the Company, in a position involving performing services for the
exclusive benefit of the Company, on the terms and subject to the conditions of
this Employment Agreement.

E.
The Company is currently engaged in the business of integrated oil and gas well
completions and well services including horizontal and vertical hydraulic
fracturing.

F.
In connection with the Employee’s employment, the Company promises to provide to
the Employee during the Employment Period (as defined below), and the Employee
during the Employment Period will have access to, sensitive, confidential
business information and practices as well as trade secrets of the Company and
its affiliates to which the Employee otherwise would not have had access and
which trade secret information the Company must protect to maintain its
competitive advantage in the marketplace.

G.
The Employee is considered an executive of the Company.

H.
It is understood that the protections provided to the Company in this Employment
Agreement are necessary to protect the Company’s trade secrets, relationships
with its clients, as well as the goodwill of the Company’s business.

Agreement
In consideration of the foregoing and of the mutual covenants herein contained,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:
1)
Duties. The Employee will focus his efforts on behalf of the Company and will
have such duties and responsibilities as may be delegated or assigned to him
from time to time by his supervisor. The Employee shall perform his duties and
responsibilities primarily from the Company’s corporate headquarters when not
traveling for business and shall travel as necessary to perform his duties and
responsibilities. The Employee will provide services hereunder on a full-time
basis. The Employee understands that it shall be a violation of this Employment
Agreement for the Employee to engage in any outside activities in oilfield well
completion and well services business in the United States while employed by the
Company as set forth more fully in Section 4(c).



-1-

--------------------------------------------------------------------------------



2)
Term. The Employee’s employment with the Company shall be at-will and shall be
for no definite term. As used in this Employment Agreement, the term “Employment
Period” shall mean the entire period commencing on the Effective Date and ending
on the date on which the Employee’s employment by the Company is terminated for
any reason. Upon termination of the Employee’s employment for any reason, the
provisions of Section 4 of this Employment Agreement will survive and remain
effective, as specified herein, and the Company and the Employee shall be
entitled to enforcement of its and his, as the case may be, rights hereunder.

3)
Compensation and Benefits. As full compensation for all services to be rendered
by the Employee to the Company during the Employment Period, the Employee shall
receive the following compensation and benefits:

(a)
Base Salary. The Company will pay the Employee an annual base salary of
$375,000.00 (“Base Salary”). All payments of Base Salary will be made in
installments according to the Company’s regular payroll practice, prorated
monthly or weekly when appropriate, and subject to any withholdings that are
required by law.

(b)
Bonus. The Employee shall be eligible for, but is not guaranteed, an annual
performance bonus (the “Bonus”) targeted at 75% of annual Base Salary (the
“Target Bonus”) based on achievement of annual performance criteria established
by the Company and the Company’s overall performance and financial condition.
Notwithstanding the foregoing, except as provided in Section 3(i)(ii) or
3(i)(iii), any Bonus shall be payable only if the Employee is employed by the
Company on the date the Bonus is paid.

(c)
Paid Time Off. The Employee shall be entitled to four weeks of Paid Time Off
(“PTO”) in accordance with Company policies and practices. In addition, the
Employee shall be eligible for Company paid holidays as set forth annually. PTO
must be pre-approved by the Employee’s supervisor and shall be requested in a
timely fashion in accordance with Company policy.

(d)
Long-Term Incentive. The Employee shall be eligible to participate in Long-Term
Incentive (“LTI”) programs generally offered by the Company to employees in
roles with similar levels of responsibility. The Employee’s participation under
any LTI program shall be subject to the terms of the LTI program and any
applicable award agreements between the Employee and the Company.

(e)
Management Incentive Plan. The Employee acknowledges that the Employee received
an equity award in the form of a profits interest granted under the terms of the
Keane Management Holdings LLC Management Incentive Plan (“MIP”) and award
agreement. From the management pool, the Employee received 2,352.94 Series 2
Class B Units, subject to time-based vesting under the terms of the MIP plan
document and award agreement.

(f)
Participation in Employee Benefit Plans. The Employee shall be entitled, if and
to the extent eligible, to participate in all employee benefit, welfare, and
other plans, practices, policies, and programs generally available to other
similarly situated employees of the Company with comparable tenure in accordance
with the terms thereof. The Company may at any time or from time to time amend,
modify, suspend or terminate any employee benefit plan, program or arrangement
for any reason without the Employee’s consent.

(g)
Expenses. The Employee shall be entitled to receive reimbursement for all
appropriate business expenses incurred by him in connection with his duties
under this Employment Agreement in accordance with the policies of the Company
as in effect from time to time, subject to the Company’s requirements with
respect to reporting and documentation of such expenses.



-2-

--------------------------------------------------------------------------------



(h)
Withholding of Taxes. The Employee authorizes the Company to withhold from any
compensation, bonus, or benefits payable under this Employment Agreement all
federal, state, city, and other taxes as shall be required pursuant to any law
or governmental regulation or ruling.

(i)
Termination.

(i)
Upon any termination of the Employee’s employment, the Employee shall be
entitled to receive the following:

(A)
the Employee’s accrued but unpaid Base Salary to the Termination Date;

(B)
any employee benefits that the Employee is entitled to receive pursuant to any
employee benefit plan or program of the Company (other than any severance plans)
in accordance with the terms of such employee benefit plan or program; and

(C)
expenses reimbursable under Section 3(g) above incurred but not yet reimbursed
to the Employee to the Termination Date (collectively, the “Accrued Benefits”).

(ii)
If the Company terminates the Employee’s employment without Cause (which may be
done at any time without prior notice), the Employee will be entitled to the
Accrued Benefits, and, beginning on the 60th day after such termination of
employment, subject to Section 6(c), but only if Employee has executed and not
revoked within the revocation period a valid release agreement in a form
reasonably acceptable to the Company prior to such date, the Employee shall also
be entitled to:

(A)
the earned but unpaid portion of any Bonus earned in respect of any completed
performance period prior to the Termination Date;

(B)
cash severance payments equal, in the aggregate, to the sum of Employee’s Base
Salary plus Target Bonus on the Termination Date, payable over 12 months
following the Termination Date in equal monthly installments, beginning on the
60th day following the Termination Date;

(C)
a lump-sum cash payment of a pro rata portion of the Bonus for the calendar year
in which the Termination Date occurs (based upon the number of days the Employee
was employed by the Company during the year in which the Employee’s employment
terminates) in an amount equal to: (1) if the Termination Date occurs on or
before June 30 of the calendar year in which the Termination Date occurs, then
calculated based on the Target Bonus during the calendar year through the
Termination Date; and (2) if the Termination Date occurs on or after July 1 of
the calendar year in which the Termination Date occurs, then calculated based on
the Company’s actual performance during the calendar year through the
Termination Date; provided, however, if the Termination Date occurs during a
Protected Period, the amount of such lump-sum payment will be equal to the
Target Bonus for the calendar year in which the Termination Date occurs, without
proration, in either case payable on the 60th day following the Termination
Date;

(D)
any awards of stock options, restricted share units, restricted stock units,
restricted stock, stock appreciation rights, deferred stock and other
equity-based incentives (collectively referred to as “Equity-Based Awards”) held
by the Employee which have not vested prior to the Termination Date shall



-3-

--------------------------------------------------------------------------------



immediately vest, provided that with respect to any Equity-Based Award that is
subject to performance-based vesting conditions, (1) if the Termination Date
occurs outside of a Protected Period, the number of securities subject to the
Equity-Based Award shall be reduced on a pro rata basis to the result of (a) the
total number of target securities subject to the Equity-Based Award multiplied
by (b) a fraction, the numerator of which is the number of full months in which
the Employee was employed under this Employment Agreement (counting the month in
which the Termination Date occurs as a full month) and the denominator of which
is the number of full months in the performance period applicable to the
Equity-Based Award, and such reduced number of securities shall become vested
and will be calculated, settled and delivered (if at all) subject to and based
on the actual performance and achievement of the applicable performance metrics
calculated as of the Termination Date and (2) if the Termination Date occurs
during a Protected Period, the number of securities subject to the Equity-Based
Award shall be reduced on a pro rata basis to the result of (a) the total number
of target securities subject to the Equity-Based Award multiplied by (b) a
fraction, the numerator of which is the number of full months in which the was
employed under this Employment Agreement (counting the month in which the
Termination Date occurs as a full month) and the denominator of which is the
number of full months in the performance period applicable to the Equity-Based
Award, and such reduced number of securities shall become vested and will be
calculated, settled and delivered (if at all) subject to and based on the actual
performance and achievement of the applicable performance metrics calculated as
of the Termination Date;
(E)
a lump sum payment of an amount equal to all Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), premiums that would be payable
during the period beginning on the Termination Date and ending on the date that
is 12 months (or, if the Termination Date occurs during a Protected Period,
ending on the date that is 18 months) after the Termination Date, assuming the
Employee and the Employee’s eligible dependents who were enrolled in the group
health plans of the Company as of the Termination Date elected continuation
coverage under such group health plans, as in effect, and at the applicable
COBRA rates, as of the Termination Date, without regard to whether the Employee
and the Employee’s dependents actually elected such coverage or whether actual
COBRA coverage is applicable for the above-referenced time period, payable on
the 60th day following the Termination Date; and

(F)
a lump sum payment equal to (as applicable): (1) 100% of the value of Employee’s
PTO (which, for purposes of this Employment Agreement, shall be calculated as
1/365th of Employee’s annualized Base Salary multiplied by each applicable day
of PTO for which Employee is being paid) for the calendar year in which the
Termination Date occurs if the Termination Date occurs on or prior to March 30
of such calendar year, (2) 75% of the value of Employee’s PTO for the calendar
year in which the Termination Date occurs if the Termination Date occurs between
April 1 and June 30 of such calendar year, (3) 50% of the value of Employee’s
PTO for the calendar year in which the Termination Date occurs if the
Termination Date occurs between July 1 and



-4-

--------------------------------------------------------------------------------



September 30 of such calendar year, or (4) 25% of the value of Employee’s PTO
for the calendar year in which the Termination Date occurs if the Termination
Date occurs on or after October 1 of such calendar year, payable on the 60th day
following the Termination Date, payable on the 60th day following the
Termination Date.
(iii)
If the Employee’s employment terminates due to the Employee’s death or
Disability, the Employee shall be entitled to the Accrued Benefits, and,
beginning on the 60th day after such termination of employment, but only if
prior to such date, the Employee, or the Employee’s estate, as applicable, has
executed and not revoked within the revocation period a valid and reasonable
release agreement consistent with the terms of this Agreement prior to such
date, the Employee, or the Employee’s estate, shall also be entitled to:

(A)
the earned but unpaid portion of any Bonus earned in respect of any completed
performance period prior to the Termination Date;

(B)
a lump sum cash payment of a pro rata portion of the Bonus for the calendar year
in which the Termination Date occurs (based upon the number of days the Employee
was employed by the Company during the year in which the Termination Date
occurs) in an amount equal to: (1) if the Termination Date occurs on or before
June 30 of the calendar year in which the Termination Date occurs, then
calculated based on the Target Bonus during the calendar year through the
Termination Date; and (2) if the Termination Date occurs on or after July 1 of
the calendar year in which the Termination Date occurs, then calculated based on
the Company’s actual performance during the calendar year through the
Termination Date; payable on the 60th day following the Termination Date;

(C)
any Equity-Based Awards held by the Employee which have not vested prior to the
Termination Date shall immediately vest, provided that any Equity-Based Award
that is subject to performance-based vesting conditions shall be calculated,
paid and delivered at the target level without regard to any performance goal
otherwise applicable; and

(D)
a lump sum payment equal to (as applicable): (1) 100% of the value of Employee’s
PTO (which, for purposes of this Employment Agreement, shall be calculated as
1/365th of Employee’s annualized Base Salary multiplied by each applicable day
of PTO for which Employee is being paid) for the calendar year in which the
Termination Date occurs if the Termination Date occurs on or prior to March 30
of such calendar year, (2) 75% of the value of Employee’s PTO for the calendar
year in which the Termination Date occurs if the Termination Date occurs between
April 1 and June 30 of such calendar year, (3) 50% of the value of Employee’s
PTO for the calendar year in which the Termination Date occurs if the
Termination Date occurs between July 1 and September 30 of such calendar year,
or (4) 25% of the value of Employee’s PTO for the calendar year in which the
Termination Date occurs if the Termination Date occurs on or after October 1 of
such calendar year, payable on the 60th day following the Termination Date,
payable on the 60th day following the Termination Date.



-5-

--------------------------------------------------------------------------------



(iv)
Subject to Section 6(c) and the Employee’s execution and non-revocation of a
general release agreement in a form provided by the Company, payment of any
payments described in Section 3(i)(ii) or Section 3(i)(iii) shall be paid, or
commence to be paid, as applicable, on the 60th day after the Termination Date
and any payment thereof that would otherwise have been owed to the Employee
prior to the 60th day after the Termination Date shall be made to the Employee
on the 60th day after the Termination Date.

(v)
Except as specifically otherwise provided in this Section 3(i), if the
Employee’s employment with the Company is terminated for any reason, the Company
shall no longer be obligated to pay to the Employee any compensation or benefits
that would have otherwise been provided pursuant to this Employment Agreement.

4)
Certain Covenants of the Employee.

(a)
Independent Agreement. The provisions of this Section 4 (collectively, the
“Restrictive Covenants”) shall be construed as an agreement independent of any
other provisions of this Employment Agreement or of any other agreement between
the Employee and the Company, and the breach of any provision of this Employment
Agreement or existence of any claim or cause of action of the Employee against
the Company shall not constitute a defense to the enforcement by the Company of
the Restrictive Covenants.

(b)
Confidentiality.

(i)
During the course of the Employee’s employment by the Company, the Employee will
have access to certain trade secrets and confidential information relating to
the Company and its affiliates (the “Protected Parties”) which is not readily
available from sources outside the Company. The confidential and proprietary
information and, in any material respect, trade secrets of the Protected Parties
are among their most valuable assets, including, but not limited to, their
customer, supplier and vendor lists, databases, competitive strategies, computer
programs, frameworks, or models, their marketing programs, their sales,
financial, marketing, training and technical information, and any other
information, whether communicated orally, electronically, in writing or in other
tangible forms concerning how the Protected Parties create, develop, acquire or
maintain their products and marketing plans, target their potential customers
and operate their drilling and hydraulic fracturing services and other
businesses. The Protected Parties invested, and continue to invest, considerable
amounts of time and money in their process, technology, know-how, obtaining and
developing the goodwill of their customers, their other external relationships,
their data systems and data bases, and all the information described above
(hereinafter collectively referred to as “Confidential Information”), and any
misappropriation or unauthorized disclosure of Confidential Information in any
form would irreparably harm the Protected Parties. The Employee acknowledges
that such Confidential Information constitutes valuable, highly confidential,
special and unique property of the Protected Parties. The Employee shall hold in
a fiduciary capacity for the benefit of the Protected Parties all Confidential
Information relating to the Protected Parties and their businesses, which shall
have been obtained by the Employee during the Employee’s employment by the
Company and which shall not be or become public knowledge (other than by acts by
the Employee or representatives of the Employee in violation of this Employment
Agreement). The Employee agrees he shall not, during the period the Employee is
employed by the Company or at any time thereafter, disclose any Confidential
Information, directly or indirectly, to any Person for any reason or



-6-

--------------------------------------------------------------------------------



purpose whatsoever, nor shall the Employee use it in any way, except (A) in the
course of the Employee’s employment with, and for the benefit of, the Protected
Parties, (B) to enforce any rights or defend any claims hereunder or under any
other agreement to which the Employee is a party, provided that such disclosure
is relevant to the enforcement of such rights or defense of such claims and is
only disclosed in the formal proceedings related thereto, (C) when required to
do so by a court of law, by any governmental agency having supervisory authority
over the business of any of the Keane Companies or by any administrative or
legislative body (including a committee thereof) with jurisdiction to order him
to divulge, disclose or make accessible such information; provided that the
Employee shall give prompt written notice to the Company of such requirement,
disclose no more information than is so required, and cooperate with any
attempts by the Company to obtain a protective order or similar treatment, (D)
as to such Confidential Information that becomes generally known to the public
or trade without his violation of this Section 4(b)(i), or (E) to the Employee’s
spouse, attorney and/or his personal tax and financial advisors as reasonably
necessary or appropriate to advance the Employee’s tax, financial and other
personal planning (each, an “Exempt Person”); provided, however, that any
disclosure or use of Confidential Information by an Exempt Person shall be
deemed to be a breach of this Section 4(b)(i) by the Employee. The Employee
shall take all reasonable steps to safeguard the Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft. The Employee
understands and agrees that the Employee shall acquire no rights to any such
Confidential Information.
(ii)
All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business (as defined in Section 4(c)), as well as all customer lists,
specific customer information, compilations of product research and marketing
techniques of any of the Keane Companies, whether prepared by the Employee or
otherwise coming into the Employee’s possession, shall remain the exclusive
property of the Keane Companies and be returned to the Company at the time of
separation of employment.

(c)
The Employee retains rights under the U.S. Defend Trade Secrets Act of 2016
(“DTSA”) which provides that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (i)(A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and (B)
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. In addition, DTSA provides that
an individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (x) files any document containing the trade secret under seal and (y)
does not disclose the trade secret, except pursuant to court order. Nothing in
this Agreement is intended to limit any rights under DTSA.

(d)
Non-Competition. The Employee agrees that he/she will not, during his/her
employment and during the Restricted Period in the Restricted Territory,
directly or indirectly, (i) provide services that are the same or substantially
similar to the services and/or duties the Employee performed for the Company for
any individual, entity or company in a Competitive Business; (ii) perform duties
in a position that would allow the Employee to use or disclose Company
Confidential Information that the Employee obtained during employment with the
Company for any company, individual or entity that is engaged in (or has
committed plans to engaged



-7-

--------------------------------------------------------------------------------



in) a Competitive Business; or (iii) hold any direct or beneficial material
economic interest in any entity that directly or indirectly engages in or
proposes to engage in any Competitive Business. Notwithstanding the foregoing,
nothing in this Agreement shall prevent Employee from (a) owning, for passive
investment purposes not intended to circumvent this Agreement, one percent or
less of the publicly traded common equity securities of any company engaged in a
Competitive Business or (b) if Employee is a licensed attorney, engaging in the
practice of law to the extent such services do not violate Employee’s other
obligations hereunder or Employee’s professional responsibilities to the
Company.
A “Competitive Business” is defined as well completion services and products
that the Company was engaged in during Employee’s employment or had initiated
substantial plans to engage in during Employee’s employment (including, but not
limited to, horizontal and vertical fracturing, wireline perforation and logging
and engineered solutions and cementing).
The “Restricted Period” is the period commencing on the Effective Date and for a
period of one year following the date Employee ceases to be employed by the
Company (regardless of the reason for termination), or such longer restricted
period imposed under an individualized employment or similar agreement between
Employee and the Company or as extended per the terms herein. The “Restricted
Territory” is any geographic area or basin where the Employee performed services
for the Company or had responsibilities related to services for the Company in a
basin or geographic area during his/her employment.
The Employee acknowledges that in the event of breach of the restrictions in
this Section or if the Company is required to file a lawsuit to enforce this
Agreement, the Restricted Period in this Section will be extended for the period
of time from the date of termination of employment to (i) the date of the filing
of the lawsuit or (ii) the date of the last violation of the obligations under
this Agreement, whichever is latest, regardless of whether the covenants are
reformed
(e)
Non-Solicitation or Hire. Employee agrees that during the Restricted Period,
Employee shall not, directly or indirectly (or directly or indirectly assist any
individual or entity to): (i) solicit, divert with the intention to take away,
or attempt to divert with the intention to take away, the business or patronage
of, or business opportunity with, any individual or entity who or which either
is, or during the 12 months immediately prior to the date of Employee’s
termination of employment with the Company was, a customer or supplier of the
Company with whom Employee worked with or acquired confidential information
about during employment with the Company; (ii) perform services for, solicit
services or business from or contact for business purposes any client or
potential client with whom the Employee worked with or acquired confidential
information about during his/her employment; (iii) interfere with, disrupt, or
attempt to interfere with or disrupt, or encourage or assist others to disrupt
or interfere with, the relationship, contractual or otherwise, between the
Company and any of its customers, suppliers, lessors, consultants, independent
contractors, agents, employees or any other person or entity with whom Employee
worked with or acquired confidential information about during employment with
the Company; or (iv) solicit, communicate regarding job placement or hiring, or
contact with a view toward engagement or hiring any person that is, or was
during the 12 months immediately prior to the date of Employee’s termination of
employment with the Company, an employee or contractor of the Company with whom
Employee worked with, managed or who performed services with in the same
division(s) as Employee.

(f)
Assignment of Inventions, Corporate Opportunities, and Company Property.



-8-

--------------------------------------------------------------------------------



(i)
The Employee shall promptly disclose and hereby assigns to the Company, free
from any obligation to the Employee, every invention, product, process,
apparatus, concept, improvement, discovery or design, including all of the
Employee’s interest therein, that the Employee directly or indirectly,
individually or jointly, during the Employment Period may invent, discover,
conceive, originate, develop, or reduce to practice, whether patentable,
copyrightable or not, relating to the Business, the Confidential Information,
the Keane Companies, or the Company’s customers’ actual or demonstrably
anticipated research and development. All work product of any kind resulting
from the Employee’s services shall be the sole property of the Company. At no
additional cost, the Company shall have the right to obtain from the Employee
and to hold in its own name, copyrights, trademark registrations, or patents the
Company may deem appropriate for the subject matter. The Employee agrees to give
the Company all assistance reasonably required to protect the rights set forth
in this Section 4(f)(i). The parties intend such work product to be “works made
for hire,” as defined in the United States Copyright Act, and the Company shall
be deemed the author thereof. In the event and to the extent that such works are
deemed not to constitute “works made for hire” as a matter of law, the Employee
assigns to the Company in perpetuity the copyright to such works. The Employee
shall sign and execute all reasonable assignments and other papers reasonably
necessary to vest in the Company the entire right, title, and interest in such
works designs, inventions, concepts, improvements, or discoveries.

(ii)
During the Employment Period, the Employee promptly shall disclose to the
Company any business idea or opportunity that falls within the business engaged
in by the Company, which business idea or opportunity shall become the sole
property of the Company if the Company elects to pursue such idea or
opportunity.

(iii)
At the end of the Employment Period, or at any other time upon the Company’s
request, the Employee will deliver to the Company any and all Company-related
property, including, without limitation, files, drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all paper and
electronic copies thereof, and any other material containing or disclosing any
Confidential Information. The Employee further agrees that any property situated
on the Company’s premises and owned by the Company, including communication
devices, computers, disks, other storage media, filing cabinets, and other work
areas, is subject to inspection by Company personnel at any time, with or
without notice.

(iv)
At the Company’s request and expense, the Employee will assist any of the Keane
Companies during the Employment Period and thereafter (but subject to reasonable
notice and taking into account the Employee’s schedule) in connection with any
controversy or legal proceeding relating to this Section 4(f).

(g)
Cooperation. During the Employment Period and thereafter, the Employee shall
cooperate fully with any investigation or inquiry by the Company or any
governmental or regulatory agency or body, that relates to the Company or its
subsidiaries’ or affiliates’ operations during the Employment Period, for the
duration of any investigation or inquiry that commenced during the statute of
limitations of the claims underlying such investigation or inquiry.

(h)
Property. The Employee acknowledges that all equipment (e.g., cellphone, laptop,
printer) provided to him by a Keane Company and originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company (prior to or during the Employment Period)
are the sole property of such Keane



-9-

--------------------------------------------------------------------------------



Company (“Company Property”). During the Employment Period, and at all times
thereafter, the Employee shall not remove, or cause to be removed, from the
premises of the Keane Companies, copies of any record, file, memorandum,
document, computer-related information or equipment, or any other item relating
to the business of the Keane Companies, except in furtherance of his duties
under the Agreement. When the Employee’s employment with the Company terminates,
or upon request of the Company at any time, the Employee shall promptly deliver
to the Company all copies of Company Property in his possession or control.
(i)
Nondisparagement. The Employee agrees that he will not, during the duration of
the Employment Period and at any time thereafter, publish or communicate to any
Person any Disparaging (as defined below) remarks, comments or statements
concerning any of the Keane Companies, their parents, subsidiaries and
affiliates, and their respective present and former members, partners,
directors, officers, shareholders, employees, agents, attorneys, successors and
assigns. “Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity or morality or business acumen or abilities in
connection with any aspect of the operation of business of the Person being
disparaged. Notwithstanding the foregoing, nothing in this Employment Agreement
shall be construed to preclude truthful disclosures in response to lawful
process as required by applicable law, regulation, or order or directive of a
court, governmental agency or regulatory organization.

(j)
Disclosure. Prior to commencing subsequent employment at any time during the
Restriction Period, the Employee agrees to disclose the provisions of this
Section 4 to the Employee’s prospective employer.

(k)
Covenants not in Limitation of Similar Agreements. The provisions of this
Section 4 shall be in addition to, and not in limitation of, any other similar
provisions or agreements to which the Employee is bound or may be bound in the
future.

(l)
Tolling of Restricted Period. If the Employee breaches any of the Restrictive
Covenants, the running of the Restricted Period shall be tolled and will not run
in favor of the Employee for so long as such breach continues.

(m)
Severability of Covenants. If any of the Restrictive Covenants, or any part
thereof, is held by a court of competent jurisdiction or any foreign, federal,
state, county, or local government or other governmental, regulatory, arbitral,
or administrative agency or authority to be invalid, void, unenforceable, or
against public policy for any reason, the remainder of the Restrictive Covenants
shall remain in full force and effect and shall in no way be affected, impaired,
or invalidated, and such court, government, agency, or authority shall reform
the Restrictive Covenants and/or to substitute, to the extent enforceable,
provisions similar thereto or other provisions so as to provide to the Company
and its affiliates, to the fullest extent permitted by applicable law, the
benefits intended by such provisions.

(n)
Remedies; Specific Performance. The Parties acknowledge and agree that the
Employee’s breach or threatened breach of any of the restrictions set forth in
Section 4 will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. The Employee
hereby consents to the grant of an injunction (temporary or otherwise) against
the Employee or the entry of any other court order against the Employee
prohibiting and enjoining him from violating, or directing him to comply with
any provision of this Section 4. The Employee also agrees that such remedies
shall be in addition to any and all remedies, including damages, available to



-10-

--------------------------------------------------------------------------------



the Protected Parties against him for such breaches or threatened or attempted
breaches. In addition, without limiting the Protected Parties’ remedies for any
breach of any restriction on the Employee set forth in Section 4, except as
required by law, the Employee shall not be entitled to any payments set forth in
Section 3(i)(ii) or 3(i)(iii) hereof, other than the Accrued Benefits, if the
Employee has breached the covenants applicable to the Employee contained in this
Section 4, the Employee will immediately return to the Protected Parties any
such payments previously received under Section 3(i)(ii) or 3(i)(iii) upon such
a breach, and, in the event of such breach, the Protected Parties will have no
obligation to pay any of the amounts that remain payable by the Company under
Section 3(i)(ii) or 3(i)(iii). Nothing herein will be construed as prohibiting
the Company from pursuing any other remedies available to the Company for such
breach or threatened breach, including the recovery of damages and the Company’s
attorneys’ fees and costs incurred in seeking the injunction, or any other
remedies from the Employee.
(o)
Enforceability in Jurisdictions. The parties intend to and hereby confer
jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographical scope of such Restricted Covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly invalid or unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties that such determination not bar or
in any way affect the Company’s right to the relief provided above in the courts
of any other jurisdiction within the geographical scope of such Restrictive
Covenants, as to breaches of such Restrictive Covenants in such other respective
jurisdictions, such Restrictive Covenants as they relate to each jurisdiction
being, for this purpose, severable into diverse and independent covenants.

5)
Employee Representations. The Employee hereby represents and warrants to the
Company that:

(a)
the execution, delivery and performance of this Employment Agreement by the
Employee does not and will not conflict with, breach, violate, or cause a
default under any contract, agreement, restrictive covenant (including, but not
limited to, covenants against competition, solicitation, disclosure of
confidential materials that could arguably, in any way, preclude, inhibit,
impair or limit your ability to serve in the Position) instrument, order,
judgment, or decree to which the Employee is a party or by which he is bound;

(b)
he has no proprietary or otherwise confidential information about any competitor
of the Business in his possession and he has been instructed not to use any such
information in connection with his employment with the Company; and

(c)
upon the execution and delivery of this Employment Agreement by the Company,
this Employment Agreement shall be the valid and binding obligation of the
Employee, enforceable in accordance with its terms.

6)
No Tax Representations; Section 409A.

(a)
Neither the Company nor its representatives and attorneys have made, nor do they
make, any promise or warranty whatsoever with regard to the tax consequences, if
any, of any issuance, grant, lapse of restriction, forfeiture or other event
made to or on behalf of or affecting the Employee in connection with this
Employment Agreement. The Employee agrees that if he deems it necessary he has
or will retain a professional tax advisor to inform the Employee regarding the
tax consequences to the Employee, if any, of this Employment Agreement. The
parties agree and affirm that each shall bear sole responsibility for their
respective tax consequences that may arise from or relate to any payment
described in this Employment Agreement. The Employee acknowledges that if
applicable law requires the Company to make any report or disclosure to any
taxing authority with respect to any payment made or



-11-

--------------------------------------------------------------------------------



consideration provided to or on behalf of the Employee in connection with this
Employment Agreement, the Company may do so.
(b)
Notwithstanding the foregoing, the intent of the parties is that payments and
benefits under this Employment Agreement that constitute non-qualified deferred
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), shall comply with Code Section 409A, and,
accordingly, to the maximum extent permitted, this Employment Agreement shall be
interpreted and administered to be in compliance with Code Section 409A. Any
term used in this Employment Agreement which is defined in Code Section 409A or
the regulations promulgated thereunder (the “Regulations”) shall have the
meaning set forth therein unless otherwise specifically defined herein. Any
obligations under this Employment Agreement that arise in connection with the
Employee’s “termination of employment,” “termination” or other similar
references shall only be triggered if the termination of employment or
termination qualifies as a “separation from service” within the meaning of
§1.409A-1(h) of the Regulations.

(c)
Notwithstanding any other provision of this Employment Agreement, if, at the
time of the termination of the Employee’s employment, the Employee is a
“specified employee,” as defined in Section 409A or the Regulations, and any
payments upon such termination under this Employment Agreement will result in
additional tax or interest to the Employee under Code Section 409A, he will not
be entitled to receive such payments until the date which is the earlier of (i)
six months and one day after such separation from service and (ii) the date of
the Employee’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 6(c) (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) will be paid or provided to the Employee in a lump sum
and any remaining payments and benefits due under this Employment Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

(d)
If any expense reimbursement or in-kind benefit provided to the Employee under
this Employment Agreement is determined to be “deferred compensation” within the
meaning of Section 409A, then such reimbursement or in-kind benefit shall be
made or provided in accordance with the requirements of Code Section 409A,
including that (i) in no event shall any fees, expenses or other amounts
eligible to be reimbursed by the Company under this Employment Agreement be paid
later than December 31 of the year following the year during which the
applicable fees, expenses or other amounts were incurred, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits that the Company is
obligated to pay or provide, in any given calendar year shall not affect the
expenses that the Company is obligated to reimburse, or the in-kind benefits
that the Company is obligated to pay or provide, in any other calendar year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect; (iii) the Employee’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Employee’s remaining lifetime (or, if longer, through the
tenth anniversary of the Effective Date).

(e)
For purposes of Code Section 409A, the Employee’s right to receive any
installment payments shall be treated as a right to receive a series of separate
and distinct payments. Whenever a payment under this Employment Agreement
specifies a payment period with reference to a



-12-

--------------------------------------------------------------------------------



number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company. In no event may the Employee,
directly or indirectly, designate the calendar year of any payment to be made
under this Employment Agreement, to the extent such payment is subject to Code
Section 409A.
7)
Definitions. For purposes of this Employment Agreement:

(a)
“Cause” means, (i) the Employee’s indictment for, conviction of, or plea of no
contest to a felony or any crime involving dishonesty or theft, (ii) the
Employee’s conduct in connection with the Employee’s employment duties or
responsibilities that is fraudulent, unlawful or grossly negligent, (iii) the
Employee’s willful misconduct, (iv) the Employee’s contravention of specific
lawful directions related to a material duty or responsibility which is directed
to be taken by the Company, (v) the Employee’s material breach of the Employee’s
obligations under this Employment Agreement, including, but not limited to,
breach of the Employee’s Restrictive Covenants set forth in Section 4 hereof and
breach of the warranties and representations set forth in Section 5 hereof, (vi)
any act of dishonesty by the Employee resulting or intending to result in
personal gain or enrichment at the expense of the Company, its parent,
subsidiaries or affiliates, or (vii) the Employee’s failure to comply with a
material policy of the Company, its parent, subsidiaries or affiliates.

(b)
“Change in Control” shall have the same meaning as provided under the Keane
Group, Inc. Equity and Incentive Award Plan.

(c)
“Disability” means a determination by the Company in accordance with applicable
law that as a result of a physical or mental injury or illness, the Employee is
unable to perform the essential functions of his job with or without reasonable
accommodation for a period of (i) ninety (90) consecutive days or (ii) one
hundred twenty (120) days in any one (1) year period.

(d)
“Keane Companies” means the Company, its parent, and all of its subsidiaries,
successors and assigns.

(e)
“Person” shall mean an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other organization.

(f)
“Protected Period” shall mean the period beginning on the date a Change in
Control is consummated and ending on the one-year anniversary of the date a
Change in Control is consummated.

(g)
“Termination Date” shall mean the last date of the Employee’s employment with
the Company, without regard for the reason for termination.



8)
Protected Rights.

(a)
The Employee understands that this Employment Agreement does not limit the
Employee’s ability to communicate with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”), including to report possible violations of federal law or regulation
or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation, or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.



-13-

--------------------------------------------------------------------------------



(b)
The Employee will not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (i) is made (x)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney, and (y) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

9)
Other Provisions.

(a)
Notices. All notices, requests, demands, and other communications that are
required or may be given under this Employment Agreement shall be in writing,
delivered via personal delivery; facsimile; certified or registered mail, return
receipt requested, or overnight delivery service, and shall be deemed to have
been duly given when received. In each case, notice shall be sent to the address
for the Employee as may be in the Company’s records. The Employee shall ensure
that his current address shall be reflected in the Company’s records.

(b)
Entire Agreement. This Employment Agreement contains the entire agreement
between the parties with respect to the Employee’s employment with the Company
and supersedes all prior contracts and other agreements, written or oral, with
respect thereto, specifically including, but not limited to, all prior
agreements between the Company and the Employee concerning the Employee’s
employment.

(c)
Amendments. This Employment Agreement may be amended, modified, superseded,
canceled, renewed, or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by both the parties or, in the case
of a waiver, signed by the party waiving compliance. Any change or changes in
the Employee’s duties, salary, or compensation will not affect the validity or
scope of this Employment Agreement.

(d)
Waiver. No delay on the part of any party in exercising any right, power, or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power, or privilege hereunder, nor any
single or partial exercise of any right, power, or privilege hereunder, preclude
any other or further exercise thereof or the exercise of any other right, power,
or privilege hereunder.

(e)
Applicable Law. This Employment Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, regardless of any choice of law
provisions that would provide for a different governing law.

(f)
Venue. The Employee expressly consents to the personal jurisdiction of the state
and federal courts located in Harris County, Texas, for any lawsuit arising from
or relating to this Employment Agreement.

(g)
Jury Waiver. The parties expressly and unconditionally waive their right to a
jury trial of any and all claims or causes of action arising from or relating to
their relationship. The parties acknowledge that a right to a jury is a
constitutional right, that they have had the opportunity to consult with
independent counsel and that this jury waiver has been entered into knowingly
and voluntarily by all parties to this Employment Agreement. In the event of
litigation, this Employment Agreement may be filed as a written consent to trial
by the court. Additionally, the parties expressly agree that all claims must be
brought in the parties’ individual capacity, and not as a private attorney
general, plaintiff or class member in any purported class, collective or
representative proceeding and any such right to bring such class, collective or
representative claims is expressly waived.



-14-

--------------------------------------------------------------------------------



(h)
Binding Effect; Benefit. This Employment Agreement shall inure to the benefit of
and be binding upon the parties hereto and any successors-in-interest. Nothing
in this Employment Agreement, expressed or implied, is intended to confer on any
person other than the parties hereto or such successors and assigns, any rights,
remedies, obligations, or liabilities under or by reason of this Employment
Agreement.

(i)
Severability. If any one or more of the provisions contained in this Employment
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Employment Agreement, and this Employment Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If, moreover, any one or more of the provisions
contained in this Employment Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity, or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear.

(j)
Assignment. This Employment Agreement, and the Employee’s rights and obligations
hereunder, may not be assigned by the Employee; provided, however, that it shall
be enforceable by the Employee’s legal representatives and other successors in
interest. The Company may assign this Employment Agreement and its rights,
together with its obligations, hereunder to any affiliate or in connection with
any sale, transfer, or other disposition of all or substantially all of its
assets or business, whether by merger, consolidation, or otherwise.

(k)
Counterparts. This Employment Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

(l)
Copies. An electronic or facsimile copy of this Employment Agreement or a
counterpart shall be deemed, and shall have the same legal force and effect as,
an original document.

(m)
Headings. The headings in this Employment Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Employment Agreement.

(n)
Acknowledgement of Full Understanding. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT
HE HAS FULLY READ, UNDERSTANDS, AND VOLUNTARILY ENTERS INTO THIS EMPLOYMENT
AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
EMPLOYMENT AGREEMENT.



[Signatures Appear on the Next Page]


-15-

--------------------------------------------------------------------------------



KENNY PUCHEU
 
/s/ Kenny Pucheu
 

 
NEXTIER OILFIELD SOLUTIONS INC.
 
 
By:
/s/ Kevin McDonald
Name
Kevin M. McDonald
Title:
Executive Vice President, Chief
 
Administrative Officer
 
& General Counsel









-16-